                  UNITED STATES DISTRICT COURT
                  EASTERN DISTRICT OF WISCONSIN


JOSEPH WALKER,

             Plaintiff,

      v.                                              Case No. 20-CV-542

DAVID J. CLARKE, JR.,
RICHARD E. SCHMIDT,
NANCY EVANS,
CAPTAIN GEORGE GOLD,
JOHN DOES 1-5,
JOHN DOES 6-10,
MILWAUKEE COUNTY,
ARMOR CORRECTIONAL HEALTH SERVICES, INC.
And JOHN DOES 11-20,

             Defendants.


                                       ORDER


      The plaintiff, Joseph Walker, filed a pro se complaint alleging that the

defendants violated his rights under state and federal law when he was a pretrial

detainee at the Milwaukee County Criminal Justice Facility. (Docket # 1.) On May

18, 2020, I granted Walker’s motion for leave to proceed without prepaying the filing

fee and reviewed the complaint under 28 U.S.C. § 1915(e)(2)(B)(i)-(iii) to determine

whether it was frivolous, malicious, or failed to state a claim for relief. (Docket # 5.)

Upon review, I determined that while Walker’s complaint implicated his

constitutional rights in that he alleged that the defendants acted with deliberate

indifference to his medical and mental health needs, his complaint contained several




           Case 2:20-cv-00542-NJ Filed 08/28/20 Page 1 of 7 Document 9
deficiencies. (Id.) I directed Walker to file an amended complaint curing these

deficiencies if he wanted to proceed. Walker’s amended complaint is now before the

court. (Docket # 7.)

   1. Standard of Review

      The standards for reviewing dismissal for failure to state a claim under 28

U.S.C. § 1915(e)(2)(B)(ii) are the same as those for reviewing a dismissal under

Federal Rule of Civil Procedure 12(b)(6). See DeWalt v. Carter, 224 F.3d 607, 611-12

(7th Cir. 2000). In evaluating whether a plaintiff’s complaint fails to state a claim, a

court must take the plaintiff’s factual allegations as true and draw all reasonable

inferences in his favor. Id. at 612. Although a complaint need not contain “‘detailed

factual allegations,’” a complaint that offers “‘labels and conclusions’ or ‘a formulaic

recitation of the elements of a cause of action will not do.’” Ashcroft v. Iqbal, 129 S.

Ct. 1937, 1949 (2009) (quoting Bell Atlantic Corp. v. Twombly, 550 U.S. 544, 555

(2007)).

   2. Amended Complaint’s Allegations

      Walker alleges that on April 6, 2014, Milwaukee police officers shot him in the

back and then arrested him. (Docket # 7 at 9.) He alleges that he was transported to

the hospital and treated for his bullet wounds, taken to the Milwaukee County Jail

for initial booking, and then transferred to the Milwaukee County Criminal Justice

Facility (MCCJF), facing state criminal charges. (Id.) Walker alleges that he suffers

from acute psychological disorders and that, because of his disruptive conduct as well

as his medical condition, correctional staff should have immediately placed him in

                                           2



           Case 2:20-cv-00542-NJ Filed 08/28/20 Page 2 of 7 Document 9
the Infirmary at the MCCJF but, instead, they placed him in a “holding cell” with a

group a men, sub-standard sanitation, and minimal monitoring. (Id. at 9-10.) While

there, other inmates summoned help when they discovered Walker with blood in his

mouth. (Id. at 10.) He was semi-conscious, “pulse exaggerated,” and “Pulse Oxygen

at 82%,” and he was rushed to the hospital. (Id.) Upon return to the MCCJF, Walker

was again placed in the holding cell and he alleges that he had another seizure. (Id.)

Walker says that during these events, he had fresh gunshot wounds that required

routine bandaging and treatments. (Id.)

       Walker alleges that he was subsequently placed in the infirmary, where he had

to sleep on the dirty and unsanitary floor because staff had removed the “hospital

bed” from the cell before placing him there. (Id.) Walker says that that the filthy cell

was unfit for him because he had recent gunshot wounds that were still bleeding and

open to infection. (Id.)

       Walker alleges that at some point during his confinement, he filed one or more

grievance forms with the defendants complaining of lack of medication for pain and

placement on the dirty floor in his cell without a bed. (Id. at 11.) He alleges that the

defendants refused to take any remedial action on his grievance form or forms. (Id.)

Walker states that the defendants knew or should have known that he was in pain

from the shooting injury and that he suffered severe emotional distress and/or

depression from the shooting and/or incarceration. (Id.) He says that the defendants

deliberately failed or refused to provide adequate pain relief and mental health

support but, instead, confined him to twenty-four-hour lockdown in his cell. (Id.)

                                           3



          Case 2:20-cv-00542-NJ Filed 08/28/20 Page 3 of 7 Document 9
      Walker claims that the defendants acted with deliberate indifference to his

medical and mental health care. He claims that the defendants violated his rights

under the United States Constitution and the Wisconsin Constitution. (Id. at 15.) He

also claims that the defendants failed to properly train MCCJF staff. (Id. at 16.)

Walker claims that Milwaukee County engaged in a habit, practice, and procedure of

jeopardizing inmates’ physical and mental health which includes their failure to

comply with a Consent Decree that was entered into pursuant to Milwaukee County

Case Number 1996-CV-1835. (Id. at 17-18.) Walker also claims that the defendants

were negligent. (Id. at 18-21.) He sues all defendants in their individual and official

capacities. For relief, Walker seeks compensatory and punitive damages. (Id. at 21.)

   3. Discussion

      To proceed under 42 U.S.C. § 1983, a plaintiff must allege that: 1) he was

deprived of a right secured by the Constitution or laws of the United States; and 2)

the defendant was acting under color of state law. Buchanan-Moore v. Cnty. Of

Milwaukee, 570 F.3d 824, 827 (7th Cir. 2009) (citing Kramer v. Vill. of N. Fond du

Lac, 384 F.3d 856, 861 (7th Cir. 2004)); see also Gomez v. Toledo, 446 U.S. 635, 640

(1980).

      I presume the Walker was a pretrial detainee at all time relevant. A § 1983

claim that a pretrial detainee received inadequate medical care is predicated on the

rights secured by the Fourteenth Amendment’s Due Process Clause. James v Hale,

959 F.3d 307, 318 (7th Cir. 2020) (citing Miranda v. Cnty. of Lake, 900 F.3d 335, 346-

47 (7th Cir. 2018)). A pretrial detainee’s claim of inadequate medical care is subject

                                          4



          Case 2:20-cv-00542-NJ Filed 08/28/20 Page 4 of 7 Document 9
to an objective-reasonableness standard. Id. (citing Miranda, 900 F.3d at 352). To

demonstrate objective reasonableness, Walker must show (1) that the defendants

acted purposefully, knowingly, or recklessly when considering the consequences of

their response to the medical condition at issue; and (2) that the challenged conduct

was objectively unreasonable in light of the totality of the relevant facts and

circumstances. Id. (citing McCann v. Ogle Cnty., 909 F.3d 881, 886 (7th Cir. 2018)).

      I find that Walker’s complaint implicates his constitutional rights in that he

contends that the defendants violated his constitutional rights regarding his medical

and mental health needs. (Walker contends that the defendants acted with

“deliberate indifference” to his medical and mental health needs but, because he was

a pretrial detainee, the Fourteenth Amendment’s objective reasonableness standard

applies instead of the Eighth Amendment’s deliberate indifference standard, which

applies to convicted prisoners.)

      Walker may proceed against Sheriff Clarke, Richard Schmidt, and Major

Nancy Evans in their official capacities on his constitutional claim based on

allegations that their failure to comply with a court-ordered Consent Decree resulted

in the violation of his constitutional rights. He may also proceed against Captain

George Gold and John Does 1-5 in their individual capacities on his constitutional

claim claim, who allegedly monitored inmates in the infirmary. Walker may proceed

against Milwaukee County, and against John Does 6-10 in their official capacities,

based on allegations that they failed to train and supervise staff to ensure that the

MCCJF was in compliance with the Consent Decree. He may also proceed against

                                          5



          Case 2:20-cv-00542-NJ Filed 08/28/20 Page 5 of 7 Document 9
Armor Correctional Health Services based on the alleged deficient medical care he

received at the MCCJF. And Walker may proceed against John Does 11-20, who were

employed by Armor at the MCCJF, for allegedly providing the deficient medical care.

Finally, I will exercise supplemental jurisdiction over Walker’s Wisconsin state law

negligence claim. See 28 U.S.C. § 1367.

                                      ORDER

      NOW, THEREFORE, IT IS ORDERED that the U.S. Marshals Service shall

serve a copy of the amended complaint (Docket # 7) and this order upon the

defendants pursuant to Federal Rule of Civil Procedure 4. Walker is advised that

Congress requires the U.S. Marshals Service to charge for making or attempting such

service. 28 U.S.C. § 1921(a). Although Congress requires the court to order service by

the U.S. Marshals Service, it has not made any provision for these fees to be waived

either by the court or by the U.S. Marshals Service. The current fee for waiver-of-

service packages is $8.00 per item mailed. The full fee schedule is provided at 28

C.F.R. §§ 0.114(a)(2), (a)(3). The U.S. Marshals Service will give Walker information

on how to remit payment. The court is not involved in collection of the fee.

      IT IS ALSO ORDERED that defendants shall file a responsive pleading to

the amended complaint.




                                          6



          Case 2:20-cv-00542-NJ Filed 08/28/20 Page 6 of 7 Document 9
Dated at Milwaukee, Wisconsin, this 28th day of August, 2020.

                                            BY THE COURT:


                                            s/Nancy Joseph
                                            NANCY JOSEPH
                                            United States Magistrate Judge




                                        7



         Case 2:20-cv-00542-NJ Filed 08/28/20 Page 7 of 7 Document 9
